DETAILED ACTION
The following claims are pending in this office action: 1-2, 5-6 and 9-16
The following claims are amended: 1-2, and 5-6 are amended
The following claims are new: 9-16
The following claims are cancelled: 3-4, and 7-8
Claims 1-2, 5-6 and 9-16 are rejected.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO ARGUMENTS AND REMARKS
Applicant’s arguments filed in the amendment filed 08/27/2021 have been fully considered but are they are not persuasive.  The reasons are set forth below.
Applicant’s position is that the searched prior art does not teach “the imminent excess user authentication token utilization alert is generated before executing an instruction”.  Applicant explains: 
…”in Tulloch an alert is generated only after executing an instruction that causes a predetermined size to be reached… While Tulloch suggests setting a predetermined size lower than the MaxTokenSize, Tulloch still generates an alert only after executing an instruction that causes the predetermined size to be reached and not before.  


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 in combination with Tulloch does not teach “the imminent excess user authentication token utilization alert is generated before executing an instruction” or “an authentication token utilization condition preventer…. prior to said execution of said anticipated activity which will result in said excess user authentication token utilization condition” as cited in amended claim 1.  However, Tulloch teaches the following passage: “You can now configure a GPO setting, as shown in Figure 2, to write a warning to the event log (Kerberos-Key-Distribution-Center) as event ID 31 whenever a Kerberos ticket reaches the predefined size set. Common sense will tell you that this setting should not be configured to a threshold that is higher than what you have set the MaxTokenSize to within your environment”.  See bottom of page 5 and top of page 6 of Tullouch.  This warning is generated before when users are added to a large number of groups when the user’s Kerberos token grows and surpasses the MaxTokenSize buffer.  See top of page 4 of Tullouch.  The warning is generated before executing the instruction to add a large number of groups.  Furthermore Tulloch teaches the following passage: “At this point you can configure your monitoring system to key in on event ID 31 and alert you as necessary.”  See top of page 6 of Tullouch.  This an “imminent excess user authentication token utilization alert”.  
In considering the prior art references as a whole, there is no substantive difference between the claim limitations at issue and the prior art.  The applicant argues that the warning and subsequent generated in response to triggering event ID 31 is not equivalent to “an alert … generated before executing an instruction” as setting a predetermined size lower than the MaxTokenSize “still generates an alert only after executing an instruction that causes the predetermined size to be reached”.  However, it seems this is contrary to the teachings of the prior art.  The point of setting a predetermined size different from the MaxTokenSize is to “proactively monitor your environment for these violations so you can take proactive measures to mitigate the issue before end users can log support tickets”.  If the applicant’s interpretation of Tullouch, that the alert is sent causes the predetermined size to be reached, is compatible with the 
A person of ordinary skill in the in the pertinent art would have been able to use prior art references cited.  If the only facts of record pertaining to the level of skill in the art are found within the prior art of record, the court has held that an invention may be held to have been obvious without a specific finding of a particular level of skill where the prior art itself reflects an appropriate level. Chore-Time Equipment, Inc. v. Cumberland Corp., 713 F.2d 774, 218 USPQ 673 (Fed. Cir. 1983). See also Okajima v. Bourdeau, 261 F.3d 1350, 1355, 59 USPQ2d 1795, 1797 (Fed. Cir. 2001). At the time of filing, it would have been obvious to use the prior art cited to satisfy the amended limitations.  Thus the invention, as claimed, would be within the level of ordinary skill in the art.  
The Applicant has not provided any objective indicia of nonobviousness in the record to be considered, and it is assumed that there are no secondary considerations supporting nonobviousness.
In conclusion, the Applicant’s arguments are not persuasive.  Applicant’s amendments and arguments directed to claims 2, 5 and 6 are similar in nature, and unpersuasive by the same reasons.  The Graham factors, as analyzed above, support a finding that the amended claims are within the metes and bounds possessed by the public.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Josh Sprenger, Kerberos and Access Token Limitations, GIAC directory of certified professionals [online], February 15, 2015 [retrieved on 2020-08-20], retrieved from the Internet <URL: https://web.archive.org/web/20150215022855/https://www.giac.org/paper/gsec/5111/kerberos-access-token-limitations/104962> (hereinafter “Sprenger”), in view of Active Directory Insights (Part 12) – MaxTokenSize [online], TechGenix, 2016 [retrieved on 2021-05-13], retrieved from the internet: <URL: https://techgenix.com/active-directory-insights-part12/> (hereinafter “Tulloch”)

As per claim 1, Sprenger discloses a system for preventing an excess user authentication token utilization condition in an enterprise computer environment, the system comprising a non-transitory medium that stores operatable instructions, the operations comprising: an excess user authentication token utilization condition predictor operable for calculating a number of additional group memberships of each enterprise user, if created, will result in an excess user authentication token utilization condition; ([Sprenger, Sec. 4.2, Pg. 17, Ln. 29-31] a non-transitory memory attached to a processor in the form of a server provides resources that utilizes the token security system [Sec. 4.2, Pg. 17, Ln. 29-31].  [Sec. 5.2, Pg. 21, Ln. 3-4] the Group Membership evaluation tool [an excess user authentication utilization condition predictor operable for evaluating group memberships] is disclosed.  [Sec. 5.2, Pg. 21, Ln. 4-6] his tool identifies groups that causes access tokens to exceed the group membership limit [this calculates a number of additional group members that will result in an excess user authentication token utilization condition].  [Sec. 5.2, Pg. 21, Ln. 7-9] providing a list of security identifiers that will be present in the access token for an account if a new user is created [calculating a number of additional group memberships of each enterprise user, if created])
a group membership estimator operable, for each said enterprise user, prior to execution of an anticipated activity, for estimating a number of additional group memberships of said enterprise user that will be created by said execution of said anticipated activity; ([Sprenger, Sec. 5.2, Pg. 20, Ln. 17-19] a set of scripts taking into account each enterprise user is disclosed: Group_statistics.vbs [estimating a number of additional group memberships of said enterprise user].  [Sec. 5.2, Pg. 20, Ln. 23-25] the estimation occurs before the issue occurs, as the trends identify actions that needs to be taken immediately to address potential issues [prior to execution of an anticipated activity, such as a DoS attack].  [Sec. 5.2, Pg. 20, Ln. 17-19] the script, “determines how many users belong to” a number of groups and determines “the average token size of users” of an enterprise organization [a number of additional group memberships of said enterprise user].  [Sec.  3.7, Pg. 10, Ln. 13-15] such a determination of the average size is an estimate as different groups take different amounts of space within an access token and is also dependent on the version of the OS.   [Sec. 4.3, Pg. 15, Ln. 11-19] such a determination of the average size is also an estimate as users have different groups depending on their roles in the organization, for example, regional managers requiring access to their own regional file shares will require less groups than corporate managers who have access to all store files shares throughout the company.  [Sec. 4.3, Pg. 16, Ln. 29-30] inadvertent occurrences of a Denial of Service attack, and that the analysis of trends is a preventative measure that can be taken to estimate a number of groups created by that activity: “The average number of SIDs of all users slowly increased within the entire company.  [Sec. 5.2, Pg. 20, Ln. 23-25] the trends shows that the problem is isolated to a few users or shows that the average groups a user is a member of is growing so quickly across the entire organization that action needs to be taken immediately to address potential issues) 
([Sprenger, Sec. 5.3, Pg. 22, Ln. 23-27] discloses upgrading to 64 bit operation systems, and adding additional memory; [Sec. 5.3, Pg. 21, Ln. 22-26] resolving group nesting scenarios; [Sec. 5.1, Pg. 20, Ln. 3-5] and eliminating group membership redundancy, and discloses inadvertent occurrences of a Denial of Service attack which can be prevented using the techniques above by limiting who can create groups and establishing processes [see Sec. 4.3, Pg. 16, Ln. 16-17; Sec. 5.1, Pg. 18, Ln. 22-24]) for modifying said anticipated activity, prior to said execution of said anticipated activity, so as to ensure that said execution of said modified activity will not result in said excess user authentication token utilization condition.  ([Sprenger, Sec. 5.3, Pg. 22, Ln. 23-27] upgrading to 64 bit operation systems, and adding additional memory modifies the activity to allow for greater token sizes which will resolve some token size issues; [Sec. 5.3, Pg. 21, Ln. 22-26] resolving group nesting scenarios reduces the size of the access token created for a particular user, modifying the anticipated activity and remedies issues involving token bloat; [Sec. 5.1, Pg. 20, Ln. 3-5] and eliminating group membership redundancy [removing groups which would be assigned to a particular user in the execution of the said anticipated activity] can minimize token size and prevent an excess user authentication token utilization condition)
Sprenger does not teach said anticipated excess user authentication token utilization condition preventer also comprising an alert provider operable for providing an imminent excess user authentication token utilization alert with respect to each of said enterprise users prior to said execution of said anticipated activity which will result in said excess user authentication token utilization condition.
However, Tulloch teaches said anticipated excess user authentication token utilization condition preventer ([Tulloch, Pg. 5, Fig. 1, Ln. 14-17] a GPO setting to set the maximum buffer size to an anticipated maximum token size) also comprising an alert provider operable for providing an imminent excess user authentication token utilization alert ([Pg. 5, Ln. 24-26; Pg. 6, Fig. 2, Ln. 1] a GPO setting to write an immediate warning to the event log whenever a Kerberos ticket reaches the predefined size set) with respect to each of said enterprise users prior to said execution of said anticipated activity which will result in said excess user authentication token utilization condition ([Pg. 6, Fig. 2, Ln. 2-6] the setting should be configured to a threshold that is lower than the MaxTokenSize to allow pre-emptive detection of token bloat for all enterprise users within the domain.  [Pg. 4, ln. 3-9] Such setting prevents issues with and is done prior to an activity where users are added to a large number of groups)
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Sprenger with the teachings of Tulloch to include said anticipated excess user authentication token utilization condition preventer also comprising an alert provider operable for providing an imminent excess user authentication token utilization alert with respect to each of said enterprise users prior to said execution of said anticipated activity which will result in said excess user authentication token utilization condition.  One of ordinary skill in the art would have been motivated to make this modification because such a modification will allow a system administrator to be alerted to possible future authentication errors.  (Tulloch, pg. 6, Fig. 2, ln. 4-6)

As per claim 5, Sprenger discloses a method for preventing an excess user authentication token utilization condition in an enterprise computer environment, the method comprising: calculating a number of additional group memberships of each of said enterprise users that, if created, will result in an excess user authentication token utilization condition; ([Sprenger, Sec. 5.2, Pg. 21, Ln. 3-4] a Group Membership evaluation tool [an excess user authentication utilization condition for evaluating group memberships] is disclosed; [Sec. 5.2, Pg. 21, Ln. 4-6] this tool identifies groups that causes access tokens to exceed the group membership limit [this cfalculates a number of additional group members that will result in an excess user authentication token utilization condition; [Sec. 5.2, Pg. 21, Ln. 7-9] providing a list of security identifiers that will be present in the access token for an account if a new user is created [calculating a number of additional group memberships of each enterprise user, if created]) 
for each said enterprise user, estimating, prior to execution of an anticipated activity, a number of additional group memberships of said enterprise user that will be created by said execution of said anticipated activity; and ([Sprenger, Sec. 5.2, Pg. 20, Ln. 17-19] a set of scripts taking into account each enterprise user is disclosed: Group_statistics.vbs [estimating a number of additional group memberships of said enterprise user].  [Sec. 5.2, Pg. 20, Ln. 23-25] the estimation occurs before the issue occurs, as the trends identify actions that needs to be taken immediately to address potential issues [prior to execution of an anticipated activity, such as a DoS attack].  [Sec. 5.2, Pg. 20, Ln. 17-19] the script, “determines how many users belong to” a number of groups and determines “the average token size users” of an enterprise organization [a number of additional group memberships of said enterprise user].  [Sec.  3.7, Pg. 10, Ln. 13-15] the determination of the average size is an estimate as different groups take different amounts of space within an access token and is also dependent on the version of the OS.   [Sec. 4.3, Pg. 15, Ln. 11-19] the determination of the average size is an estimate as users have different groups depending on their roles in the organization: regional managers requiring access to their own regional file shares will require less groups than corporate managers who have access to all store files shares throughout the company.  [Sec. 4.3, Pg. 16, Ln. 29-30] inadvertent occurrences of a Denial of Service attack [the activity] can be prevented by analysis of trends to estimate a number of groups created by that activity, which calculates the average number of SIDs of all users increased within the company.  [Sec. 5.2, Pg. 20, Ln. 23-25] trends show that the problem is isolated to a few users or that the average groups a user is a member of is growing so quickly across the entire organization that action needs to be taken immediately to address potential issues) 
if said execution of said anticipated activity will result in said excess user authentication token utilization condition, ([Sprenger, Sec. 4.3, Pg. 16, Ln. 16-17] inadvertent occurrences of a Denial of Service attack [an anticipated activity resulting in said excess user authentication token utilization condition] is prevented by:  [Sec. 5.3, Pg. 22, Ln. 23-27] upgrading to 64 bit operation systems, adding additional memory; [Sec. 5.3, Pg. 21, Ln. 22-26] resolving group nesting scenarios; and [Sec. 5.1, Pg. 20, Ln. 3-5] eliminating group membership redundancy) [providing an imminent excess user authentication token utilization alert with respect to each of said enterprise users prior to said execution of said anticipated activity which will result in said excess user authentication token utilization condition] (providing an imminent excess user authentication token utilization alert with respect to each of said enterprise users prior to said execution of said anticipated activity which will result in said excess user authentication token utilization condition is taught by Tulloch below) and modifying said anticipated activity, prior to said execution of said anticipated activity, so as to ensure that said execution of said modified activity will not result in said excess user authentication token utilization condition.  ([Sprenger, Sec. 5.3, Pg. 22, Ln. 23-27] upgrading to 64 bit operation systems, and adding additional memory modifies the activity to allow for greater token sizes which will resolve some token size issues; [Sec. 5.3, Pg. 21, Ln. 22-26] resolving group nesting scenarios reduces the size of the access token created for a particular user, modifying the anticipated activity and remedies issues involving token bloat; [Sec. 5.1, Pg. 20, Ln. 3-5] and eliminating group membership redundancy [removing groups which would be assigned to a particular user in the execution of the said anticipated activity] can minimize token size and prevent an excess user authentication token utilization condition)
Sprenger does not teach providing an imminent excess user authentication token utilization alert with respect to each of said enterprise users prior to said execution of said anticipated activity which will result in said excess user authentication token utilization condition.
However, Tulloch teaches providing an imminent excess user authentication token utilization alert ([Tulloch, Pg. 5, Ln. 24-26; Pg. 6, Fig. 2, Ln. 1] a GPO setting to write an immediate warning to the event log whenever a Kerberos ticket reaches the predefined size set) with respect to each of said prior to said execution of said anticipated activity which will result in said excess user authentication token utilization condition ([Pg. 6, Fig. 2, Ln. 2-6] the setting should be configured to a threshold that is lower than the MaxTokenSize to allow pre-emptive detection of token bloat for all enterprise users within the domain.  [Pg. 4, ln. 3-9] Such setting prevents issues with and is done prior to an activity where users are added to a large number of groups)
At the time of filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Sprenger and Tulloch for the same reasons as disclosed above.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sprenger in view of Tulloch, and in view of How to Remove SID History With PowerShell [online], Microsoft Corporation, 2011 [retrieved on 2021-05-13], retrieved from the Internet: <URL: https://docs.microsoft.com/en-us/archive/blogs/ashleymcglone/how-to-remove-sid-history-with-powershell> (hereinafter “McGlone”).

	As per claim 2, Sprenger discloses an excess user authentication token utilization condition predictor comprising a non-transitory medium that stores operatable instructions, the operations comprising: a user authentication token size calculator operable for calculating a current user authentication token size for each enterprise user in an enterprise computer environment; ([Sprenger, Sec. 4.2, Pg. 17, Ln. 29-31]) non-transitory memory attached to a processor in the form of a server providing resources utilizing the token security system is disclosed.  [Sec. 4.1, Pg. 11-12] Calculations of an enterprise user’s authentication token size are illustrative of token access issues.  For example, the default size of a user’s access token is 4k.  [Sec. 4.1, Pg. 11, Ln. 21-26] Approximately 80 groups will fill up this 4k size)
([Sprenger, Sec. 4.2, Pg. 14, Ln. 10] an operable buffer limit is disclosed.   [Sec. 4.3, Pg. 15, Ln. 25-27] the value between the access token size, and the IIS 6.0 header size threshold both are examples of available user authentication token size for each of said enterprise users based on said current user authentication token size [see Sec. 4.2, Page 14; Sec. 4.3, pg. 15])
an average group identifier size calculator operable for calculating an average group ([Sprenger, Sec. 4.3, Pg. 15, Ln. 20-25] calculating an average group SIDs is disclosed – an average of 140 groups SIDs) identifier size ([Sec. 4.1, Pg. 11, Ln. 12-15] identifier size is the SID amount) for multiple user groups in said enterprise computer environment; and ([Sec. 4.3, Pg. 15, Ln. 20-27] the average group SIDs were calculated for 70 global user groups); 
an excess user authentication token utilization condition calculator operable, based on said available user authentication token size and said average group identifier size ([Sprenger, Sec. 4.3, Pg. 15, Ln. 8-11]) a set of scripts are disclosed that, based on available token size, and average group identifier size as explained in the Denial of Service attack example, determines when the condition occurs or is about to occur for a user) for calculating a number of additional group memberships of each of said enterprise users that, if created, will result in an excess user authentication token utilization condition, ([Sec. 5.2, Pg. 21, Ln. 3-10] the set of scripts used to resolve the Denial of Service attack example is used to calculate/identify a number of additional group memberships/groups that causes access tokens to exceed the group membership limit)
Sprenger does not teach an alert provider operable for providing an imminent excess user authentication token utilization alert with respect to each of said enterprise users before said user reaches said excess user authentication token utilization condition;
([Pg. 5, Ln. 24-26; Pg. 6, Fig. 2, Ln. 1] a GPO setting to write an immediate warning to the event log whenever a Kerberos ticket reaches the predefined size set) with respect to each of said enterprise users prior to creating additional group memberships that will result in said excess user authentication token utilization condition ([Pg. 6, Fig. 2, Ln. 2-6] the setting should be configured to a threshold that is lower than the MaxTokenSize to allow pre-emptive detection of token bloat for all enterprise users within the domain.  [Pg. 4, ln. 3-9] Such setting prevents issues with and is done prior to an activity where users are added to a large number of groups [additional group memberships])
At the time of filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Sprenger and Tulloch for the same reasons as disclosed above.
Sprenger does not teach a remediation process initiator operable for initiating a remediation process for each of said enterprise users, in response to said alert.
However, McGlone teaches a remediation process initiator operable ([McGlone, pg. 4, ln. 1-4] a script for removing the SID history of all users in the domain) for initiating a remediation process for each of said enterprise users, ([Pg. 4, ln. 9-11] initiated by piping Get-SIDHistory to Remove-SIDHistory so that the appropriate SID groups are removed) in response to said alert, ([Pg. 1, ln. 15-16] such a script is called in response to concerns that there are token size issues for users, in other words, in response to an alert, before a user reaches a authentication token utilization condition) [prior to said creating additional group memberships].  (An alert prior to said creating additional group memberships was taught above by Tulloch above)
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Sprenger with the teachings of McGlone to include a remediation process initiator operable for initiating a remediation process for each of said enterprise users, in response to said because such a modification will allow swift and painless removal of SID groups to prevent token size issues.  (McGlone, pg. 4, ln. 26 to pg. 5, ln. 2)

As per claim 6, Sprenger discloses a method for ascertaining whether an excess user authentication token utilization condition is imminent in an enterprise computer environment, the method comprising: calculating a current user authentication token size for each enterprise user in an enterprise computer environment; ([Sprenger, Sec. 4.1, Pg. 11-12] discloses calculations of an enterprise user’s authentication token size as examples illustrative of token access issues.  For example, if default size of a user’s access token is 4k, approximately 80 groups will fill up this 4k size [see, Sec. 4.1, Pg. 11, Ln. 21-26])
calculating a currently available user authentication token size for each of said enterprise users based on said current user authentication token size; ([Sprenger, Sec. 4.2, Pg. 14, Ln. 10]) discloses a operable buffer limit and a value between the access token size: the IIS 6.0 header size threshold [see Sec. 4.3, Pg. 15, Ln. 25-27].  Both are examples of available user authentication token size for each of said enterprise users based on said current user authentication token size [see Section 4.2, Page 14; Section 4.3, Third Paragraph, Page 15])
calculating an average group ([Sprenger, Sec. 4.3, Pg. 15, Ln. 20-25] calculating an average group SIDs is disclosed – an average of 140 groups SIDs) identifier size ([Sec. 4.1, Pg. 11, Ln. 12-15] identifier size is a SID amount) for multiple user groups in said enterprise computer environment; ([Sec. 4.3, Pg. 15, Ln. 20-27] the average group SIDs is calculated for 70 global user groups)
based on said available user authentication token size and said average group identifier size, ([Sprenger, Sec. 4.3, Pg. 15, Ln. 8-11] a set of script taking inputs based on available token size, and average group identifier size as explained in the Denial of Service attack example can determine when the condition occurs or is about to occur for a user) calculating a number of additional group memberships of each of said enterprise users that, if created, will result in an excess user authentication token utilization condition, ([Sec. 5.2, Pg. 21, Ln. 3-10] the set of scripts used to resolve the Denial of Service attack example is used to calculate/identify a number of additional group memberships/groups that may cause access tokens to exceed the group membership limit, is used to prevent a future DoS attack)   
Sprenger does not teach providing an imminent excess user authentication token utilization alert with respect to each of said enterprise users prior to creating additional group memberships that will result in said excess user authentication token utilization condition.
However, Tulloch teaches providing an imminent excess user authentication token utilization alert ([Pg. 5, Ln. 24-26; Pg. 6, Fig. 2, Ln. 1] a GPO setting to write an immediate warning to the event log whenever a Kerberos ticket reaches the predefined size set) with respect to each of said enterprise users prior to creating additional group memberships that will result in said excess user authentication token utilization condition ([Pg. 6, Fig. 2, Ln. 2-6] the setting should be configured to a threshold that is lower than the MaxTokenSize to allow pre-emptive detection of token bloat for all enterprise users within the domain.  [Pg. 4, ln. 3-9] Such setting prevents issues with and is done prior to an activity where users are added to a large number of groups [additional group memberships])
At the time of filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Sprenger and Tulloch for the same reasons as disclosed above.
Sprenger does not teach automatically initiating a remediation process for each of said enterprise users before said user reaches said excess user authentication token utilization condition.
However, McGlone teaches automatically initiating a remediation process for each of said enterprise users ([McGlone, pg. 4, ln. 1-11] a script for automatically removing the SID history of all users in the domain in response to an alert is disclosed; the script is initiated by piping Get-SIDHistory to Remove-SIDHistory so that the appropriate SID groups are removed) [prior to said creating additional group memberships] (An alert prior to said creating additional group memberships that triggers the remediation process was taught above by Tulloch above)
At the time of filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Sprenger and McGlone for the same reasons as disclosed above.

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sprenger in view of Tulloch and McGlone as applied to claims 2 and 6 above, and further in view of Kochut et al. (US Pub. 2014/0082407) (hereinafter “Kochut”)

As per claim 9, Sprenger in view of Tulloch and McGlone teaches claim 2.  
Sprenger in view of Tulloch and McGlone does not teach wherein said remediation process comprises an administrator selectable remediation process.  
However, Kochut teaches wherein said remediation process comprises an administrator selectable remediation process.  ([Kochut, para. 0069; para. 0072] a group of options is presented to an administrator via an administrator client to allow the administrator to remediate and resolve events [remediation process])
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Sprenger with the teachings of Kochut to include a remediation process initiator operable for initiating a remediation process for each of said enterprise users, in response to said alert.  One of ordinary skill in the art would have been motivated to make this modification because such a modification will allow events related to issues to be remediated by an administrator for greater productivity and to allow such remediation efforts to be measured, quantified, and analyzed in an IT environment.  (Kochut, para. 0006; para. 0046)

As per claim 10, Sprenger in view of Tulloch and McGlone and further in view of Kochut teaches claim 9.  
Sprenger in view of Tulloch and McGlone does not teach wherein said administrator selectable remediation process comprises: presenting a list of remediation options to an administrator; prompting said administrator to select one of said remediation options; selecting, by said administrator, one of said remediation options; prompting said administrator to confirm said one of said remediation options; and upon said administrator confirming said one of said remediation options, executing said one of said remediation options.
However, Kochut teaches wherein said remediation process comprises: presenting a list of remediation options to an administrator; ([Kochut, para. 0069; para. 0072] a group of options is presented to an administrator via an administrator client to allow the administrator to remediate and resolve events)
prompting said administrator to select one of said remediation options; ([Kochut, para. 0072] said group of options is selectable, and thus prompted to the administrator to select)
selecting, by said administrator, one of said remediation options; ([Kochut, para. 0072] the administrator selects one of a group of options to manually resolve the issue)
prompting said administrator to confirm said one of said remediation options; ([Kochut, para. 0050; para. 0072] prior to execution, administrator performs receives a script to perform [a prompt to confirm] an action which allows for execution of such remedial option)
upon said administrator confirming said one of said remediation options, executing said one of said remediation options.  ([Kochut, para. 0050; para. 0072] administrator, upon receiving the script, performs [executes/confirms] the commands associated with the script to resolve the issue) 


As per claim 11, Sprenger in view of Tulloch and McGlone and further in view of Kochut teaches claim 10.  
Sprenger also teaches eliminating group membership redundancy of said user; ([Sprenger, Sec. 5.3, Pg. 22] redundant groups and thus group memberships are eliminated reducing token size)
replacing a plurality of existing group memberships with a lesser plurality of group memberships; ([Sprenger, Sec. 5.3, Pg. 21-22] instead of a user being a part of 100 office printer domain local groups, the user is part of a single group that has access to all printers, replacing a plurality of existing group memberships with a lesser plurality)
replacing an existing group membership having a group identifier of a first size with a group membership having a group identifier of a second size, smaller than the first size; ([Sprenger, Sec. 4.1,  pg. 11; Sec. 5.3, Pg. 21-22] the group identifier of a user grows according to additional groups to which the user belongs.  By removing 100 office printer domain local groups, the group membership of the user, which originally had a group membership of a first larger size is reduced to having a group membership of a smaller size)
removing an existing group membership of said user; and ([Sprenger, Sec. 5.3, Pg. 22] redundant groups and thus existing group memberships of said user are eliminated reducing token size)
reducing the number of existing group membership by changing access permissions.  ([Sprenger, Sec. 5.3, Pg. 21-22] a greater amount of access permissions are given to a newly created group, which is the combination of 100 security groups, which reduces the token size for each used which used to be part of those 100 groups)


Sprenger in view of Tulloch and McGlone does not teach wherein said initiating a remediation process comprises automatically selecting a remediation option from a group of remediation options.  
However, Kochut teaches wherein said initiating a remediation process comprises automatically selecting a remediation option from a group of remediation options.  ([Kochut, para. 0073; para. 0097] instead of the administrator client manually selecting and initiating a remediation option, the administrator system may automatically initiate the remediation option from the group of remediation options)
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Sprenger with the teachings of Kochut to include wherein said initiating a remediation process comprises automatically selecting a remediation option from a group of remediation options.  One of ordinary skill in the art would have been motivated to make this modification because identifying and resolving issues associated with an alarm manually is a challenging task that is labor intensive for the administrator.  (Kochut, para. 0027)

As per claim 13, the claim language is identical or substantially similar to that of claim 9. Therefore, it is rejected under the same rationale applied to claim 9.

As per claim 14, the claim language is identical or substantially similar to that of claim 10. Therefore, it is rejected under the same rationale applied to claim 10.

As per claim 15, the claim language is identical or substantially similar to that of claim 11. Therefore, it is rejected under the same rationale applied to claim 11.

As per claim 16, the claim language is identical or substantially similar to that of claim 12. Therefore, it is rejected under the same rationale applied to claim 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wilkerson et al. (US Patent No. 5,778,387) discloses choosing one of three second level panel processes for remediation, and prompts the user for information and process selection.  Hindawi et al. (US Pub. 2005/0086534) discloses selecting list of fixlet messages that are remediation processes to fix issues with various client computers.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Z.L./Examiner, Art Unit 2493

/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493